Respondent’s child support obligation was appropriately increased upon findings that petitioner’s income and the amount of child support originally agreed to are inadequate to meet the child’s present needs (Matter of Brescia v Fitts, 56 NY2d 132), and, except for a minor mathematical error, which we now correct, the record also supports the award of arrears. Respondent claims that his support obligation, as determined under the Child Support Standards Act (CSSA; Family Ct Act § 413), is unjust or inappropriate given his meager income and the circumstances of the children’s living arrangement, but giving appropriate deference to the findings of the Hearing Examiner, who was in the best position to assess the credibility of the witnesses and the evidence proffered, respondent fails to rebut the presumption that application of the CSSA guidelines yields the correct amount of child support (see, Matter of Maddox v Doty, 186 AD2d 135; Matter of Dinkins v Mabry, 194 AD2d 787). Although the transcript for one day of the eight-day hearing is missing, the record is adequate to permit a meaningful review of the Hearing Examiner’s findings (compare, Matter of Quackenbush v Hettinger, 203 AD2d 972). We have reviewed respondent’s other contentions and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Rubin and Kupferman, JJ.